IN THE SUPREME COURT OF IOWA
                              No. 15–0641

                        Filed September 4, 2015
                      Amended September 10, 2015


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

MICHAEL HOCINE SAID,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      The grievance commission reports the respondent committed

multiple ethical violations and recommends a thirty-day suspension of

the attorney’s license. LICENSE SUSPENDED.



      Charles   L.   Harrington   and   Teresa   Vens,   Des   Moines,   for

complainant.



      Matthew C. McDermott of Belin Lamson McCormick Zumbach and

Flynn, Des Moines, for respondent.
                                         2

CADY, Chief Justice.

      The Iowa Supreme Court Attorney Disciplinary Board charged

attorney Michael Hocine Said with violating the rules of professional

conduct for failing to communicate with his client, making a false

statement to the court, and failing to comply with fee and trust account

requirements.     Following a hearing, the Grievance Commission of the

Supreme     Court    of   Iowa   found   Said    violated   several    rules    and

recommended a thirty-day suspension.             On our review, we find Said

violated the Iowa Rules of Professional Conduct and impose a thirty-day

suspension.

      I. Background Facts and Prior Proceedings.

      Michael Said is an Iowa lawyer who is engaged in the practice of

law in Des Moines. He graduated from law school in 1989 and received

an LL.M. in international studies in 1990.          He worked in Washington,

D.C., before moving to Iowa with his wife. Said was admitted to practice

law in Iowa in 1994. He founded his own law firm in 1999 and currently

practices with two other attorneys.          His primary areas of practice are

immigration law and criminal defense. Said is fifty-five years old. He

has received four prior private admonitions.

      Said is known to be a zealous, competent advocate who is devoted

to his clients. He has a good reputation among other lawyers. Said also

provides volunteer legal services to needy Iowans through a variety of

entities. He was cooperative with the Board throughout the proceedings,

was remorseful for his conduct, and has taken corrective measures to

prevent future problems.

      The     disciplinary   action   originates    from    Said’s    conduct    in

representing a client in a deportation proceeding.              The facts were

revealed in a disciplinary hearing before the grievance commission on
                                     3

January 23, 2015, after the Board filed a complaint on September 15,

2014.

        The client, Pedro Hernandez, hired Said on June 1, 2006, after the

Department of Homeland Security commenced removal proceedings

against him.     Said and Hernandez entered into a flat-fee contract of

$5200 for representation in the deportation case before the Executive

Office of Immigration Review. Hernandez paid $2600 on that day and

paid the remainder in monthly installments over the following nine

months. The written agreement included a provision authorizing Said to

withdraw seventy-five percent of the advance fee upon the filing of the

“application packet,” with the remainder withdrawn “as worked.”

        Said placed the flat-fee advance payments into his trust account

and began making periodic withdrawals of various amounts shortly after

the initial deposit.     He did not notify Hernandez of any of the

withdrawals, and he withdrew most of the funds by the end of 2007.

        The proceedings against Hernandez were involved and spanned

several years, building to a hearing before an immigration judge in

January 2012. On October 15, 2012, the immigration court issued an

order denying Hernandez’s application to cancel the removal.       It did,

however, grant him the opportunity for voluntary departure in lieu of

removal.    The order was sent to Said’s office while the legal assistant

responsible for distributing the mail was on maternity leave and was

subsequently misplaced. It was not discovered until November 26, after

the thirty-day period for appeal had expired.

        Said and another attorney in the office promptly prepared a motion

to stay deportation and a notice of appeal. Both documents were filed

with the Board of Immigration Appeals (BIA). The attorneys sought relief

based on the misplaced order.         In particular, the motion to stay
                                    4

deportation explained that Hernandez did not receive timely notice of the

order through no fault of his own and that Said was “preparing” a notice

of his conduct in missing the appeal deadline for review by the attorney

disciplinary board.   Said further alleged in the motion that the notice

would be sent to the BIA under separate mailing, and he would forward a

copy of the notice to the immigration court after filing it with the

disciplinary board. Said, however, never self-reported his conduct to the

disciplinary board and, in turn, never forwarded any notice to the

immigration court.    The BIA subsequently denied the relief sought by

Said for Hernandez on January 31, 2013.

      Said presented evidence at the commission hearing that he

promptly told Hernandez about the immigration court order and the

missed deadline and that he further obtained the approval of Hernandez

to proceed with his case.    Hernandez, however, testified Said did not

inform him of any of these matters until much later. Hernandez said he

was not told of the removal order or the missed appeal deadline until a

meeting with Said in March 2013.        At that time, Said and Hernandez

discussed the problem, and Hernandez decided to obtain new counsel.

To support his claim that Said never told him about the removal order

and the missed deadline until March 2013, Hernandez testified that he

traveled by airplane after December 2012 and would never have done so

if Said had told him about the existence of a removal order, due to the

immediate risk of apprehension and deportation.

      II. Board Complaint.

      The Board charged Said with multiple violations of the Iowa Rules

of Professional Conduct and related court rules. Count I included the

violations relating to Said’s communication with Hernandez and the

immigration court.    Said was charged with violating rules 32:1.4(a)(3)
                                          5

(keep client reasonably informed), 32:1.4(b) (explain matters to extent

reasonably necessary for client to make informed decisions), and

32:3.3(a)(1) (candor with tribunal) of the Iowa Rules of Professional

Conduct.     Count II encompassed violations relating to trust account

maintenance and fee payment. The Board charged Said with violating

Iowa Rule of Professional Conduct 32:1.15(c) (withdraw fees only as

earned) and four Iowa Court Rules under rule 32:1.15(f): rules 45.2(2)

(maintain    complete      records    and     provide    accounting 1),    45.10(3)

(withdrawal of flat fee), 45.7(3) (withdraw fees as earned), and 45.7(4)

(notification and accounting upon withdrawal).

       Following the January 2015 disciplinary hearing, the grievance

commission found the Board established Said violated all the rules in the

complaint by a “convincing preponderance of the evidence.”                      The

commission recommended Said’s license be suspended for thirty days.

Said asserts his conduct only supports a public reprimand.

       III. Scope of Review.

       “We review attorney disciplinary matters de novo.” Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Eslick, 859 N.W.2d 198, 201 (Iowa 2015).

“Attorney misconduct must be proven by a convincing preponderance of

the evidence.”    Iowa Supreme Ct. Att’y Disciplinary Bd. v. Bartley, 860
N.W.2d 331,   335    (Iowa   2015).       “We    respectfully    consider    the

commission’s findings and recommendations, but are not bound by

them.”     Iowa Supreme Ct. Att’y Disciplinary Bd. v. Engelmann, 840
N.W.2d 156, 158 (Iowa 2013). Upon a finding of misconduct, we may


       1Because   the violations occurred in 2006–2007, we apply the Iowa Court Rule
that was then in effect. In 2012, rule 45.2(2) was split with accounting requirements
remaining in rule 45.2(2), and records maintenance requirements greatly expanded and
explained in rule 45.2(3).
                                         6

impose a greater or lesser sanction than recommended by the

commission.    Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ricklefs, 844
N.W.2d 689, 697 (Iowa 2014).

      IV. Violations.

      A. Duty to Keep Client Informed. We first consider the charge

that Said neglected his client by failing to keep him reasonably informed

about the status of his case. Iowa R. Prof’l Conduct 32:1.4(a)(3). The

commission found Said neglected his client by failing to notify him of the

removal order during and after the appeal period.              Said claimed his

conduct   in   missing   the    appeal       deadline   was   inadvertence,    not

professional neglect. He also asserted he promptly informed his client

about the oversight after the appeal deadline was missed and that he

informed him of the steps he had taken to seek an appeal prior to the

time that he filed a motion to stay deportation and notice of appeal.

      Professional neglect is more than an isolated instance of negligence

and “normally involves more than a single act or omission.”                   Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Kennedy, 684 N.W.2d 256,

260 (Iowa 2004).      Thus, “[a]cts or omissions resulting from mere

inadvertence or errors of judgment made in good faith do not generally

justify attorney discipline.”   Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Dunahoo, 730 N.W.2d 202, 206 (Iowa 2007).               On the other hand, the

failure to perform multiple obligations that the lawyer has assumed,

either through indifference or a conscious disregard for responsibilities

owed to the client, may rise to the level of professional neglect.            Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Boles, 808 N.W.2d 431, 438 (Iowa

2012).

      The missed deadline in this case, by itself, would not support a

finding of neglect in violation of rule 32:1.4(b).        The conduct by Said,
                                    7

however, in failing to reasonably inform the client about the status of the

case following the missed deadline would support a finding of neglect.

Thus, the resolution of this issue ultimately depends upon the resolution

of the conflicting evidence presented at the commission hearing.

      If evidence at a commission hearing is in conflict, we normally

defer to the credibility determination made by the commission.        Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Clarity, 838 N.W.2d 648, 659 (Iowa

2013); see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weiland, 862
N.W.2d 627, 639 (Iowa 2015). The commission in this case found Said

did meet with his client after the missed deadline was discovered, but did

not inform him of the matter. The commission rejected Said’s contrary

evidence and found he delayed in informing his client of the problem for

several months.     We defer to the findings of the commission and

conclude Said violated rule 32:1.4(a)(3) by failing to keep his client

reasonably informed about the status of the case.

      B. Duty to Explain Matters to Client.         We next consider the

charge that Said failed to “explain a matter [to his client] to the extent

reasonably necessary to permit the client to make [an] informed

decision[] regarding the representation.”       Iowa R. Prof’l Conduct

32:1.4(b). The commission found Said should have promptly advised his

client about the process of asserting a claim of ineffective assistance of

counsel as grounds for relief from the missed deadline, and he did not do

so until March 2013.

      Since we find, as the commission did, that Said did meet with his

client on December 6, we also conclude he violated rule 32:1.4(b) by

failing to explain the missed deadline matter at that time so that the

client could make an informed decision about the representation. See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Mendez, 855 N.W.2d 156, 170
                                      8

(Iowa 2014); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Yang, 821 N.W.2d
425, 430 (Iowa 2012). The client should have been given information by

Said to better participate in the objective of the representation. See Iowa

R. Prof’l Conduct 32:1.4(b) cmt. 5.

      C. Duty Not to Make False Statements. We next consider the

charge that Said knowingly made a false statement of fact to a tribunal,

or knowingly failed to correct a false statement.    Id. r. 32:3.3(a).    The

commission found Said falsely alleged in the motion for stay of

deportation filed with the BIA that he was “preparing” a “notice of this

matter for review by the Ethics Board,” and would “forward [the] filing to

the Board of Immigration Appeals” in support of the accompanying

motion to permit a late appeal.

      Although Said never prepared a notice to the disciplinary board

and never forwarded any notice to the BIA, there was evidence in the

record that Said was working with an associate in his firm after the

missed deadline was discovered to protect the interests of his client.

This work included a discussion about making a report to the attorney

disciplinary board and using this report to permit the client to proceed

with an appeal based on ineffective assistance of counsel.         When a

motion to reopen is based on a claim of ineffective assistance of counsel

due in part to a violation of ethical or legal responsibilities, “the motion

should reflect whether a complaint has been filed with the appropriate

disciplinary authorities regarding such representation, and if not, why

not.” In re Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988) (noting a report

to the disciplinary authorities is necessary “to deter meritless claims of

ineffective representation” and reinforce standards of conduct).         Said,

however, subsequently failed to self-report to the Board.      Said claims
                                     9

these circumstances do not support a finding that he knew the statement

was false at the time it was made.

       Rule 32:3.3 is violated when a lawyer “knowingly . . . make[s] a

false statement.”    Iowa R. Prof’l Conduct 32:3.3(a)(1).         The word

“ ‘knowingly’ . . . denotes actual knowledge of the fact in question.” Id.

r. 32:1.0(f).   In this case, Said knew he made a statement to the

immigration court.     The fact in question is whether he knew the

statement was false. He claims it was not false because he intended at

the time he made the statement to send a notice to the disciplinary board

and to forward it to the tribunal, but subsequently forgot.

       The statement at issue in this case addressed both the present act

of preparing and filing a notice to the disciplinary board and the future

act of forwarding the notice to the BIA. The statement also informed the

tribunal that notice was being prepared for delivery by mail separate

from the motion being mailed to the tribunal.      Overall, the statement

made by Said in the motion communicated to the tribunal that a notice

was going to the disciplinary board in conjunction with the filing of the

motion to the tribunal. Yet, Said acknowledged in his testimony at the

disciplinary hearing that he never prepared any notice.         “A person’s

knowledge may be inferred from circumstances.” Id. The evidence does

not support a finding that Said was, in fact, preparing a notice to the

disciplinary board when the statement was made.               Under all the

circumstances in this case, we conclude Said had actual knowledge that

the statement to the tribunal was false at the time it was made.

       D. Withdrawal of Fees in Client Trust Account.              We next

consider the charge that Said did not comply with the requirement to

withdraw fees in a client trust account only as he earned the fees. Id.

r. 32:1.15(c). The commission found Said violated this rule because the
                                    10

withdrawals he made from the trust account did not coincide with his

separate records of the work performed.

      The resolution of this charge is made difficult by Said’s poor

recordkeeping practices and the presence of a flat-fee arrangement. Said

argues that the flat-fee arrangement authorized him to withdraw fees at

times that would not necessarily coincide with the time he actually

worked on the case.

      A flat fee is a fee for all services a lawyer must perform to complete

the agreed task. Id. r. 45:10(1). A “flat fee [i]s nothing more than an

advance fee payment” and all requirements for advance fees must be

followed. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Apland, 577
N.W.2d 50, 55 (Iowa 1998). If the flat fee is paid in advance, the fee must

be deposited into the trust account. Iowa Ct. R. 45.10(2). A portion of

the fee may be withdrawn before all work is completed only if the portion

withdrawn has been earned. Id. r. 45.10(3). Yet, under a flat fee, the

portion earned does not necessarily track with the amount of time

devoted to the case. On the other hand, a flat fee does not authorize

withdrawals independent of the work performed or the work remaining to

be performed. See id.

      We recognize withdrawal of portions of a flat fee paid in advance

can present difficult questions for lawyers. Yet, these questions can be

minimized by agreements that designate the times withdrawals will be

made and transparent recordkeeping that justifies the withdrawal of fees.

See id.; Iowa Supreme Ct. Att’y Disciplinary Bd. v. Dolezal, 796 N.W.2d
910, 918 (Iowa 2011) (noting contemporaneous accounting is necessary

in the event a refund is needed); Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Piazza, 756 N.W.2d 690 697–98 (Iowa 2008) (requiring withdrawals

occur as earned, either at identified reasonable milestones or at the
                                    11

completion of service). The important concept that must prevail is that

the withdrawal of fees be done in a way that promotes trust and

confidence in our legal system.     See Boles, 808 N.W.2d at 441.     The

client’s right to a refund of unearned fees in the event the client would

discharge the lawyer before the service is complete must be protected.

Iowa Ct. R. 45.10(3).

         Said and his client did have a written flat-fee agreement that

provided for the periodic withdrawal of fees.          Nevertheless, the

withdrawal terms of the contract had little relevance to the particular

case. The withdrawal terms dealt with those clients seeking to immigrate

to the United States by making an application. The agreement permitted

Said to withdraw seventy-five percent of the flat fee once the application

package was completed, with the remainder to be withdrawn “as

worked.” In this case, the client had entered the United States in 1988

under an asylum visa. He was being removed by the government. He

sought the services of Said to prevent the removal, not to immigrate.

Said was not preparing any application package, and the agreement to

withdraw fees in advance of completing the services in this case did not

apply.

         The facts revealed Said periodically withdrew fees with no clear

connection to any milestone in the case, any specific work performed, or

any relationship to the services remaining to be performed. Instead, the

withdrawals were more consistent with the odd and frequent withdrawals

we have disapproved of in the past. See Clarity, 838 N.W.2d at 659. We

find Said violated Iowa Rule of Professional Conduct 32:1.15(c) in making

withdrawals from the advance payment of the flat fee deposited in a trust

account before he earned the portion withdrawn.
                                     12

      E. Duty     to   Comply    with     Court   Rules    Governing        Trust

Accounts. We next consider the charge that Said violated rule 32:1.15(f)

by failing to comply with a number of court rules governing trust

accounts.    Rule 45.2(2) requires an attorney to maintain complete

records of client property that comes into the lawyer’s possession and

regularly account to the client for the property.     Iowa Ct. R. 45(2)(2).

Rule 45.10(3) requires any agreements for the withdrawal of flat fees paid

in advance protect the client’s right to a refund of unearned fees if the

lawyer is discharged before the service is completed. Id. r. 45.10(3). It

also repeats the rule 32:1.15(c) admonition that other unearned fees may

not be withdrawn.      Id.   Rule 45.7(3) requires a lawyer to deposit an

advance fee from a client into the trust account and withdraw it only as

it is earned. Id. r. 45.7(3). Rule 45.7(4) requires a lawyer who accepts an

advance fee to notify the client of the time, amount, and purpose of any

withdrawal, together with a complete accounting.          Id. r. 45.7(4).    The

Board claims Said violated each court rule.

      Said admitted he violated rule 45.7(4) by failing to provide written

notification to his client when he withdrew fees. He also violated rule

45.2(2) by failing to properly account for the funds. We do not consider

the remaining claims that Said violated rule 45.10(3) and rule 45.7(3)

when he withdrew fees before they were earned. The Board prosecuted

Said for this conduct under rule 32:1.15(c). Nevertheless, we find Said

violated rule 32:1.15(f) by failing to comply with the court rules governing

trust accounts.

      V. Sanctions.

      “There is no standard sanction for particular types of misconduct.”

Clarity, 838 N.W.2d at 660. In the imposition of sanctions, we consider

the violations at issue, the need to deter future violations, the protection
                                    13

of the public, the reputation of the bar, the attorney’s fitness to practice

law, and aggravating and mitigating circumstances. Bartley, 860 N.W.2d

at 337.

      In neglect cases, our sanctions have generally ranged from a public

reprimand to a six-month suspension.            Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Casey, 761 N.W.2d 53, 61 (Iowa 2009). When neglect

is combined with other misconduct, we typically impose a suspension.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96,

109 (Iowa 2012).    Trust account violations alone can result in public

reprimand, license suspension, or revocation, depending on the severity

and frequency of violation and whether misappropriation resulted. See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Parrish, 801 N.W.2d 580, 588

(Iowa 2011).

      When determining what sanctions to impose, we consider those

imposed in similar cases while remaining aware of the different

circumstances in each case. Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Humphrey, 812 N.W.2d 659, 666 (Iowa 2012).           In 2012, we publicly

reprimanded an immigration attorney who failed to communicate the

need to file an ethics complaint to proceed with an ineffective-assistance

appeal, but did not have any trust account violations before us. Yang,
821 N.W.2d at 430–31. In Dolezal, the attorney neglected client matters,

failed to deposit client funds into a trust account, and failed to provide

proper accounting, resulting in a thirty-day suspension. 796 N.W.2d at

922–23 (noting public reprimand would be more appropriate in a case

with a single instance of misconduct). In Boles, the attorney’s “flagrant,

multiyear disregard for the billing and accounting requirements of our

profession,” combined with subsequent corrections to trust account

practices, also resulted in a thirty-day suspension. 808 N.W.2d at 441–
                                     14

42. In a case in which the attorney failed to refund unearned fees in

addition to deficient accounting, we suspended the attorney’s license for

sixty days. Parrish, 801 N.W.2d at 587, 590.

       We also consider all mitigating and aggravating circumstances in

each case. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Adams, 749 N.W.2d
666, 670 (Iowa 2008).     We consider prior discipline as an aggravating

factor. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Dolezal, 841 N.W.2d
114, 127 (Iowa 2013).       Said had been the subject of four private

admonitions from the Iowa Supreme Court Attorney Disciplinary Board

starting in 2003, one of which included an admonishment for conduct

similar to one of the violations in this case. While “[p]rivate reprimands

are not discipline,” they provide notice of deficiencies in regards to

particular ethical requirements by attorneys. Van Ginkel, 809 N.W.2d at

110.

       Said argues lack of harm to his client should be a mitigating factor.

Hernandez agreed he was not harmed by the trust account violations,

and he received all the services he was entitled to under his flat-fee

contract.   Said argues his client was able to spend an additional two

years with his family during the pendency of the legal proceedings.

Further, Said points to a November 2014 executive order by the

President of the United States that could allow his client to avoid

deportation. However, the absence of client harm is not attributable to

Said’s actions, but instead is due to the pace of immigration proceedings

and a high-level policy change that was not in effect at the time of the

negligent and neglectful actions. Therefore, the absence of client harm is

not a mitigating factor. See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Baldwin, 857 N.W.2d 195, 215 (Iowa 2014) (finding that a return to the
                                      15

original state after the problems did not mean no harm resulted from the

neglect).

       Nevertheless, mitigating factors have also been established. Said

has taken corrective measures, including cross-training staff, improving

trust account and billing practices, and employing an accountant to

ensure trust account compliance.                See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Nelson, 838 N.W.2d 528, 543 (Iowa 2013) (considering

the improvement of billing and accounting practices and the employment

of additional help as mitigating factors). He provides legal services to an

underserved community.         Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Taylor, 814 N.W.2d 259, 268 (Iowa 2012) (“Providing legal representation

to an underserved part of the community is a significant mitigating

factor.”).   The service by an attorney to a vulnerable population with

limited English language skills and lack of familiarity with the American

legal system can be a mitigating factor. See Mendez, 855 N.W.2d at 173.

Said has also performed substantial pro bono work, another mitigating

factor. Boles, 808 N.W.2d at 442 (finding extensive community service

and pro bono practice to be a significant mitigating factor).

       After    careful   consideration    of   all   the   relevant   facts   and

circumstances of the case, we agree with the commission that a thirty-

day suspension is appropriate.            Said took proper action upon the

discovery of the appeal oversight, but did not timely communicate to his

client any of the events that followed or the consequences of those

events. He then failed to perform the actions he had told the court were

in progress and did not correct his statement to the court to admit his

inaction.      Said also did not follow adequate billing and accounting

practices for a period of years. The business side of a law practice may

not be an area on which attorneys want to spend their time, but it
                                        16

safeguards important client interests and requires the same attention to

detail as the entire practice of law.

      VI. Conclusion.

      We suspend Said’s license to practice law in this state with no

possibility of reinstatement for thirty days from the filing of this opinion.

The suspension applies to all facets of the practice of law.               See

Iowa Ct. R. 35.13(3).      Said   must       comply   with   the   notification

requirements of Iowa Court Rule 35.23.          Absent an objection by the

Board, Said shall be automatically reinstated after the thirty-day

suspension period under the condition that all costs assessed under rule

35.27 have been paid. Id. r. 35.13(2). We tax the costs of this action to

Said pursuant to Iowa Court Rule 35.27(1).

      LICENSE SUSPENDED.

      All justices concur except Hecht, J., who takes no part.